Confidential

Exhibit 10.2

MANUFACTURING TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

BY AND BETWEEN

ANTIGENICS, INC., A MASSACHUSETTS CORPORATION

AND

GLAXOSMITHKLINE BIOLOGICALS SA



--------------------------------------------------------------------------------

Confidential

 

MANUFACTURING TECHNOLOGY TRANSFER AND SUPPLY AGREEMENT

This Manufacturing Technology Transfer and Supply Agreement (this “Agreement”)
is made effective this 6th day of July, 2006 (“Effective Date”) by and between
Antigenics Inc., a Massachusetts corporation and wholly owned subsidiary of
Antigenics Inc., a Delaware corporation, having offices at 3 Forbes Road,
Lexington, MA 02421 (“Antigenics MA”), and GlaxoSmithKline Biologicals SA, a
Belgian company, having an address at 89 rue de l’Institut, 1330 Rixensart,
Belgium (“GSK”) (each singularly a “Party” and collectively the “Parties”).

WHEREAS, Antigenics MA and GSK are parties to that certain License, Development,
and Supply Agreement entered into effective September 11, 1992 between Cambridge
Biotech Corporation (predecessor to Antigenics MA) and Smithkline Beecham p.l.c.
(predecessor to GlaxoSmithKline plc an Affiliate of GSK) (as amended, the “Prior
Agreement”); and

WHEREAS, GSK has an interest in gaining certain manufacturing rights for QS-21
and restructuring its partnering arrangement with Antigenics MA;

WHEREAS, Antigenics MA has an interest in expanding its collaborative
relationship with GSK;

WHEREAS, GSK and Antigenics MA now desire to terminate and supercede the Prior
Agreement with this Agreement and the License Agreement (as hereinafter
defined);

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

1. Definitions.

The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:

1.1 “Affiliate” means any corporation, firm, partnership or other entity, which
controls, is controlled by or is under common control with a Party. For purposes
of this Section 1.1, “control” means direct or indirect ownership of fifty
percent (50%) or more, or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction, of the
outstanding stock or other voting rights entitled to elect directors thereof or
the ability to otherwise control the management of the corporation, firm,
partnership or other entity.

1.2 “BMF” means Antigenics MA’s FDA biologics master file(s) for QS-21.

1.3 “Business Day” means a day on which banking institutions in both Brussels,
Belgium and Boston, Massachusetts are open for business.

 

1



--------------------------------------------------------------------------------

Confidential

 

1.4 “cGMP” means the current European Guidelines, ICH Guidelines and United
States Good Manufacturing Practices for Finished Pharmaceuticals pursuant to 21
C.F.R. 210 et seq., as amended from time to time.

1.5 “cGMP Consistency Lots” means minimum of [**]commercial grade process
validation runs for Antigenics MA’s facility, Manufactured in accordance with
the Specifications.

1.6 “Completion of the [**]of the [**]” means (a) [**] of all [**] of the [**]
by [**] to [**] in accordance with Section [**] and (b) performance of a [**] in
accordance with [**] and [**] of [**] at [**] in accordance with [**] and [**]
of [**] at [**] , of one (1) [**] of [**] (which [**] is [**] without any [**]
from the [**] which would [**] and [**] of [**]) , in accordance with the [**],
which [**] shall be [**] the [**] to [**] in [**] with [**], for the [**] of
[**] and [**] the [**] of the [**]. For avoidance of doubt, Completion of the
[**] of the [**] does not require [**] and [**] of [**].

1.7 “Confidential Information” has the meaning set forth in Article 9 hereof.

1.8 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.9 “First Commercial Sale” means the date of first commercial sale of a QS-21
Vaccine by GSK or its Affiliates or Third Party Sublicensees or distributors
anywhere in the Territory.

1.10 “Fully Burdened Costs” means: (a) in the case where Antigenics MA
Manufactures QS-21 for supply to GSK hereunder, the total cost to Manufacture by
Antigenics MA and/or its Affiliates hereunder, which total cost shall include
direct and indirect labor costs, direct material costs (including without
limitation, raw materials, lab supplies and other materials used directly in
Manufacturing QS-21) and indirect material costs (including without limitation
shipping materials (driven by shipments not batches), stability materials, batch
record materials, sundry supplies to support QS-21 Manufacture, record keeping,
stationary, incidental supplies etc.) calculated in accordance with Generally
Accepted Accounting Principles (“GAAP”), and Other Overhead Costs calculated in
accordance with GAAP [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

2



--------------------------------------------------------------------------------

Confidential

 

[**]; or (b) in the case where Antigenics MA engages a Third Party to
Manufacture QS-21 on its behalf for supply to GSK hereunder, the actual cost to
Antigenics MA to have QS-21 Manufactured and supplied by such Third Party,
including without limitation, direct and indirect costs borne by Antigenics MA
for any internal quality assurance, quality control, fill/finish, packaging,
shipping, and/or delivery, in each case as duly documented by Antigenics. For
either (a) or (b) above, Fully Burdened Costs shall also include direct and
indirect costs incurred by Antigenics MA as a result of Antigenics MA fulfilling
its Manufacturing and supply obligations pursuant to this Agreement, but shall
specifically exclude any costs or expenses otherwise payable or reimbursable by
GSK hereunder. Antigenics MA’s estimated Fully Burdened Costs under (b) above,
based on [**] Manufacture of a [**] batch of QS-21 for [**], are detailed hereto
as Exhibit D attached hereto. Antigenics MA’s estimated Fully Burdened Cost
details shall be updated annually (or semi-annually upon the request of GSK) by
Antigenics MA and shall be [**].

1.11 “Gross Sales” has the meaning set forth in Section 1.25 below.

1.12 “License Agreement” means the license agreement by and between Antigenics
MA and GSK entered into contemporaneously with this Agreement and providing GSK
with license rights under certain intellectual property to use QS-21 (as defined
below) to develop, make, have made, use, sell, offer for sale and import certain
products containing QS-21.

1.13 “Licensed Indications” means the Vaccine indications licensed to GSK
pursuant to the License Agreement.

1.14 “Licensed Vaccines” means the Vaccines for which GSK has license rights
under the License Agreement.

1.15 “Manufacture or Manufacturing” means the storage, production, purification,
handling, materials procurement, processing, testing, packaging and release of
QS-21 in accordance with this Agreement.

1.16 “Manufacturing Capacity” means Antigenics MA’s or its Affiliates or
authorized Third Party manufacturer’s capacity for QS-21 Manufacture for [**]
and [**] as set forth on Exhibit C attached hereto and incorporated herein, or
such higher capacity as Antigenics MA may advise GSK from time to time in
writing.

1.17 “Manufacturing Improvements” means any development, enhancement,
improvement, invention, modification, or derivative (whether or not patentable)
necessary for or actually applied to the Manufacture of QS-21 that is made,
discovered, conceived or reduced to practice by or on behalf of GSK or its
Affiliates in the course of the further development or Manufacturing of QS-21 at
any time during the [**] of this Agreement or by Antigenics MA or its Affiliates
in the course of the further

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

3



--------------------------------------------------------------------------------

Confidential

 

development or Manufacture of QS-21 at any time during the [**] of this
Agreement. For the avoidance of doubt, Manufacturing Improvements specifically
exclude any development, enhancement, improvement, invention, modification, or
derivative (whether or not patentable) relating to [**] (as opposed to [**]) or
[**] or [**] or [**] of [**] with a [**] other [**] or any other [**] of a [**].

1.18 “Manufacturing Technology” means (i) United States Patent No. [**] (the
“[**] Patent”), together with any patents issuing from any continuations,
continuations-in-part (to the extent that the claims therein are directed to
subject matter disclosed in the [**] Patent), divisionals, substitutions,
reissues, reexaminations or extensions of the [**] Patent, and any foreign
counterparts or equivalents of the foregoing, and (ii) the technical and
regulatory information contained in the Manufacturing Technology Package, and
(iii) any know-how owned or controlled by Antigenics MA (with the right to grant
licenses or sublicenses hereunder) existing as of the Effective Date that are
necessary or reasonably useful for the Manufacture of QS-21 and (iv) any
Manufacturing Improvements owned or controlled by Antigenics MA or its
Affiliates (with the right to grant licenses or sublicenses hereunder) whether
or not claimed by a patent filed by Antigenics MA.

1.19 “Manufacturing Technology Package” means all relevant technical and
regulatory information on QS-21 and the QS-21 Manufacturing process owned and/or
controlled by Antigenics MA (with the right to transfer to GSK BIO), as listed
under the heading “Phase 1: Transfer of Enabling Technology (Manufacturing
Technology Package)” in the Manufacturing Technology Transfer Plan.

1.20 “Manufacturing Technology Transfer Royalty” has the meaning set forth in
Section 5.3 hereof.

1.21 “Manufacturing Technology Transfer Plan” means the written transfer plan
agreed to between and signed by both Parties contemporaneously with this
Agreement, which forms an integral part hereof, which will set forth the
activities of each Party relating to the transfer of the Manufacturing
Technology to GSK and the objectives, criteria, milestones and timelines
relating to each Party’s Manufacturing activities hereunder including without
limitation, cooperation of the Parties to ensure [**] between the Parties and
timelines for [**] of [**] as further described therein, and as may be updated
from time to time until completion of all contemplated activities.

1.22 “Manufacturing Transition Date” means January 1, 2012, unless another date
is agreed to between the Parties for GSK to begin Manufacturing itself in
accordance with Section 2.5 and 3.2 (the “Manufacturing Transition Date”).

1.23 “Marketing Approval” means approval received from the FDA or any comparable
approval in any non-US jurisdiction with any relevant Regulatory Authority
granting the right to commercialize QS-21 Vaccines (but specifically independent
of pricing or reimbursement considerations, where applicable).

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

4



--------------------------------------------------------------------------------

Confidential

 

1.24 “Minimum Purchase Requirement” has the meaning set forth in Section 3.4(a)
hereof.

1.25 “Net Sales” means the amount billed or invoiced on arms length sales of
QS-21 Vaccines by GSK, its Affiliates or Third Party Sublicensees to Third
Parties including its distributors (“Gross Sales”) less deductions duly
documented for (i) normal and customary trade, quantity and cash discounts and
non-affiliated broker’s, distributor’s or agent’s commissions actually allowed
and taken; (ii) amounts repaid or credited by reason of rejection or return or
retroactive price reduction; (iii) to the extent separately stated on purchase
or sales orders, invoices, or other documents of sale, sales and excise taxes
and duties levied on and/or other governmental charges made as to production,
sale, importation, transportation, delivery or use paid by or on behalf of GSK
or its Affiliates or Third Party Sublicensees; (iv) transportation costs
including insurance; and (v) the [**] determined as [**] of [**] and other
special [**] and/or [**] and [**] with Licensed Vaccines; (vi) any [**] to [**]
on [**], provided however that [**] under [**] shall not exceed [**] of [**];
and (vii) contributions and payments required by the [**] to be made pursuant to
the [**], specifically with respect to any of [**], and which [**] and [**] have
been [**] on to the [**] and are [**] in the [**] of [**] and which are not
[**], provided however that deductions under this subparagraph (vii) and
subparagraph (v) shall not exceed [**] of [**] in the [**]. Sales between or
among GSK and its Affiliates or Third Party Sublicensees shall be excluded from
the computation of Net Sales except where the Affiliates or Third Party
Sublicensees are end users, but Net Sales shall include the subsequent final
sales to Third Parties by the Affiliates or Third Party Sublicensees.

For the avoidance of doubt, in the event GSK gets any indirect financial
interest, income or other consideration back from the subsequent QS-21 Vaccines
sales of GSK distributors to Third Parties, such financial interest, income or
consideration shall be included as Net Sales. In addition, in the event that GSK
has entered into a distribution agreement with a Third Party and which
distribution agreement is in a form that is in economic and business substance a
sublicense relationship and not a traditional distribution relationship in such
country or countries, then such distributor shall be treated as a Sublicensee
for purposes of calculating Net Sales and royalties hereunder.

If GSK or any of its Affiliates or Third Party Sublicensees makes any transfer
of QS-21 Vaccines to Third Parties for consideration other than monetary value
or as part of a multi-product transaction, such transfer will be considered a
sale hereunder for Net Sales, accounting and royalty purposes. Net Sales for any
such transfers will be determined on a country by country basis and will be the
average price of “arms length” sales of QS-21 Vaccines by GSK or its Affiliates
or Third Party Sublicensees s in such country during the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

5



--------------------------------------------------------------------------------

Confidential

 

royalty reporting period in which such transfer occurs or, if no such “arms
length” sales occurred in such country during such period, during the last
period in which such “arms length” sales occurred. If no “arms length” sales
have occurred in a particular country, Net Sales for any such transfer in such
country will be the average price of “arms length” sales of QS-21 Vaccines in
all countries in the Territory by GSK, its Affiliates or Third Party
Sublicensees.

If QS-21 Vaccine(s) is (are) sold as part of a Combination Vaccine (as
hereinafter defined), Net Sales for purposes of determining royalties on QS-21
Vaccine(s) in the Combination Vaccine shall be calculated by [**] of the [**]
(as determined in accordance with the provisions of this Section) by the [**],
where [**] is the [**] of the QS-21 Vaccine(s) [**] in the [**] and [**]) and
[**] is the [**] of the [**] in the [**] in the [**] and [**]).

As used herein, “Combination Vaccine” means QS-21 Vaccines formulated in
combination with one or more Other Vaccine Product(s). As used herein, “Other
Vaccine Product” means a vaccine product, other than a QS-21 Vaccine, which is
[**] with [**] and [**] when [**] with the [**], as [**] by [**] to [**].

In the event that no such separate sales are made of the QS-21 Vaccine or Other
Vaccine Product(s) in such Combination Vaccine in the relevant country during
the royalty period in question, then by [**] of the [**] (as determined in
accordance with the provisions of this Section) by the [**], where [**] is the
[**] of the [**] in [**] within the [**] and [**], and [**] is the [**] of the
[**] in such [**] within the [**] and [**].

In the event that no such separate sales are made of the QS-21 Vaccines or any
of the Other Vaccine Products in such Combination Vaccine in the relevant
countries within the same geographical region and similar economic profile
during the royalty period in question, Net Sales, for the purposes of
determining royalty payments, shall be calculated as [**] in [**] the [**],
provided that in the event the Parties are [**] to [**] to [**] on [**] after
[**], then [**] shall be [**] for [**] to an [**] to the [**] shall be [**].

1.26 “Other Costs” means the costs incurred and paid by Antigenics MA and/or its
Affiliates for the execution of the Manufacturing Technology Transfer Plan,
activities under [**] hereof, and related activities, as such costs shall be set
forth in an “Other Costs Budget” to be established and agreed by the Steering
Committee within [**] after the execution of this Agreement, and which shall
include without limitation: (i) the direct and indirect labor costs (including
personnel time of Antigenics

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

6



--------------------------------------------------------------------------------

Confidential

 

MA’s or its Affiliates’ employees (charged at an FTE rate of [**]), and any
consultation services or cooperation charged [**], provided by or on behalf of
Antigenics MA or its Affiliates in accordance with the Manufacturing Technology
Transfer Plan and (ii) direct and indirect material costs. Other Costs
specifically excludes Antigenics MA’s Fully Burdened Costs of Manufacturing
QS-21 Vaccine otherwise chargeable to GSK under this Agreement.

1.27 “Other Overhead Costs” for purposes of determining Fully Burdened Costs,
means appropriate [**] and [**] of [**] related to QS-21 Manufacturing
activities.

1.28 “Quality Agreement” means the Quality Agreement entered into between the
Parties contemporaneously with this Agreement, as may be revised by the Parties
from time to time and which forms an integral part hereof.

1.29 “QS-21” means a substantially pure saponin adjuvant isolated from crude
Quillaja saponaria tree extract and referred to as QS-21, a Stimulon® adjuvant.

1.30 “QS-21 Vaccine(s)” means, during the term of the License Agreement, the
Licensed Vaccines, and after expiration of a Valid Claim of the Licensed Patent
Rights covering the applicable Vaccine product, QS-21 Vaccines means any Vaccine
product of GSK or its Affiliates or Third Party Sublicensees formulated using
QS-21.

1.31 “Regulatory Authority” means the U.S. or foreign government agency or
health authority that regulates and grants recommendations for approvals for the
manufacture and sale of pharmaceutical products.

1.32 “Release” has the meaning set forth in Section 4.1 hereof.

1.33 “Specifications” means the applicable release specifications for QS-21
agreed to by the Parties and set out in Exhibit A attached hereto and
incorporated herein, as may be amended from time to time by mutual agreement of
the Parties.

1.34 “Steering Committee” means the Steering Committee established in accordance
with this Agreement.

1.35 “Sublicensee” means any Affiliate or Third Party to whom GSK grants a
sublicense of any of the license rights granted to GSK pursuant to the terms and
conditions of the License Agreement.

1.36 “Term” has the meaning set forth in Section 8.1 hereof.

1.37 “Territory” means the world.

1.38 “Third Party” means any entity other than the Parties to this Agreement or
their respective Affiliates.

1.39 “Vaccine” means a preparation in finished form (not requiring any further
processing or packaging prior to sale to the end user).

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

7



--------------------------------------------------------------------------------

Confidential

 

2. Steering Committee, Manufacturing Technology Transfer, Cooperation and
License Rights.

2.1 General. Antigenics MA will transfer the Manufacturing Technology Package to
GSK in accordance with the Manufacturing Technology Transfer Plan, and both
Parties will perform their respective activities under and in accordance with
the Manufacturing Technology Transfer Plan in order to facilitate [**] between
the two Parties.

2.2 Steering Committee.

(a) As soon as reasonably practicable after the Effective Date, Antigenics MA
and GSK BIO will establish a steering committee (the “Steering Committee”), to
oversee the activities to be undertaken pursuant to this Agreement. The Steering
Committee will facilitate communication between the Parties and provide a forum
to review any technology transfer, supply and manufacturing matters pertaining
to QS-21. The Steering Committee shall consist of three (3) individuals
appointed by each Party or such other number of representatives the Parties may
mutually agree upon and may also include additional representatives from the
Parties, as mutually agreed, on an ad-hoc basis and shall be co-chaired by GSK
and Antigenics MA. The co-chairs will coordinate agendas and minute-taking for
meetings of the Steering Committee. Each Party may replace its Steering
Committee representatives at any time upon written notice to the other Party
provided that, in the [**] and will [**] to any [**]. The Steering Committee may
establish certain ad hoc sub-committees which consider certain matters,
including without limitation, one or more sub-committees (consisting of at least
one (1) individual from each Party) to address (i) technical matters in dispute
that have not been resolved under the Quality Agreement and (ii) repetitive,
specific cGMP issues.

(b) The Steering Committee shall meet (in person, or by teleconference or
videoconference as agreed by the Parties) at least [**] during the first [**]
and thereafter [**] (or more frequently as the Parties mutually agree is
appropriate, or as determined by [**] during any period of Antigenics MA’s
inability to supply under Section 3.5(c), on such dates and at such times as the
Parties shall agree. The Steering Committee (itself or through one or more
sub-committes as contemplated in Section 2.2(a) above) will, among other things
(i) oversee the Manufacturing Technology transfer; (ii) review and manage the
Manufacturing relationship hereunder, including without limitation, review the
Manufacturing requirements for QS-21 for GSK, (iii) discuss and review for
Antigenics MA’s reasonable consideration, the [**], discuss

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

8



--------------------------------------------------------------------------------

Confidential

 

and review validation plans for Manufacturing, QC testing and facilities, and
coordinate efforts to ensure [**] between the two Parties; (iv) establish the
Other Costs Budget as described in Section 1.26 above), and (v) address such
other matters as may be agreed to between the Parties including open matters
that may exist at the level of the sub-committees. All information provided to
Antigenics MA pursuant to this Section shall be considered the Confidential
Information of GSK in accordance with Article 9; provided, however, that GSK
grants permission to Antigenics MA to (i) disclose such information as may be
necessary or reasonably useful to comply with any applicable laws, rules,
regulations, or guidelines, including to reference and submit any such
information to the FDA and other relevant Regulatory Authorities and for
inclusion in the QS-21 BMF or comparable filing, subject to GSK’s confidential
obligations to Third Parties. All information provided to GSK pursuant to this
Section shall be considered the Confidential Information of Antigenics MA in
accordance with Article 9, provided however that Antigenics MA grants permission
to GSK to disclose such information as may be necessary or reasonably useful to
comply with any applicable laws, rules, regulations, or guidelines, including to
reference and submit any such information to the FDA and other relevant
Regulatory Authorities and for securing product license applications with
respect to QS-21 Vaccines, subject to Antigenics MA’s confidential obligations
to Third Parties.

(c) Subject to Section 10.1 below, the Steering Committee will operate by
consensus, and each Party will consider the other Party’s input in good faith,
provided however that [**] shall [**] in [**] on the [**] with [**] with respect
to [**], provided that (x) [**] shall not [**] in [**] that [**] in [**] to a
[**] or other [**], or [**] in [**] between [**] and [**] or [**] hereunder);
and (y) without in any way limiting (x), GSK shall indemnify and hold harmless
Antigenics MA from any liability incurred by Antigenics MA as a result of [**].

2.3 Manufacturing Technology Transfer Plan, Manufacturing Technology Transfer
Team and Manufacturing Technology Package.

(a) Manufacturing Technology Transfer Plan. Antigenics MA will use commercially
reasonable efforts to execute the Manufacturing Technology Transfer Plan (and to
[**] to execute its activities under the Manufacturing Technology Transfer
Plan), in an efficient and timely manner and in accordance with schedule as set
forth in the Manufacturing Technology Transfer Plan. In particular, Antigenics
MA will [**] under the Manufacturing Technology Transfer Package (other than the
[**]) within [**] after the Effective Date and the Parties shall use
commercially reasonable efforts to complete the Phase 1 of the Manufacturing
Technology Transfer Plan with the goal of reaching Completion of the Transfer of
the Manufacturing Technology Package by the later of [**] or [**].

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

9



--------------------------------------------------------------------------------

Confidential

 

(b) Establishment of Manufacturing Technology Transfer Team. As soon as
practicable after the Effective Date and until completion of the Manufacturing
Technology Transfer Plan, GSK and Antigenics MA shall establish a Manufacturing
Technology Transfer Team comprised at least of four (4) representatives
designated by GSK and at least four (4) representatives designated by Antigenics
MA; provided that GSK and Antigenics MA may designate an equal number of
additional representatives from time to time. Each Party shall make its initial
designation of its representatives not later than [**] after the Effective Date.
Either Party may change its designees to the Manufacturing Technology Team at
any time upon written notice to the other Party. Each representative shall have
appropriate skills and competencies for its role on the team.

(c) Contact Persons. The Parties will identify contact persons to serve as the
primary contacts for and day-to-day management of the coordination, delivery and
receipt of the Manufacturing Technology under the Manufacturing Technology
Transfer Plan.

(d) Transfer of the Manufacturing Technology Package. Antigenics MA shall notify
GSK in writing of the Completion of the Transfer of the Manufacturing Technology
Package, and provide reasonable evidence of such completion in accordance with
any delivery criteria set forth in the Manufacturing Technology Transfer Plan,
which shall constitute reasonable evidence for the purpose of determining
whether the transfer is complete. GSK shall have [**] to either agree upon the
Completion of the Transfer of the Manufacturing Technology Package and in that
case GSK shall [**] described in [**] in accordance with the provisions of [**]
or identify any deficiencies, and in the latter case shall promptly provide
Antigenics MA with written notice thereof and the Parties shall promptly discuss
such issue. Each Party shall use reasonable efforts, if applicable, to timely
address any such deficiencies that were specified in writing. Upon correction of
such noticed failures, Antigenics MA shall notify GSK BIO in writing. In the
event of any disagreement of the Parties regarding the Completion of the
Transfer of the Manufacturing Technology Package by Antigenics MA, the matter
shall be referred to the Steering Committee for resolution. If the Steering
Committee is unable to resolve the matter within [**] of such referral, the
matter shall be resolved in accordance with the dispute resolution provisions in
Section 10.1 hereof. In any case, [**] shall only be [**] described in [**] upon
resolution of the Completion of the Transfer of the Manufacturing Technology
Package issue either [**] or as will be decided under Section 10.1 hereof.

(e) Other Costs. GSK BIO shall reimburse Antigenics MA monthly for the Other
Costs incurred by Antigenics MA in accordance with the Other Costs Budget to be
established by the Steering Committee, within [**] of receipt of duly documented
invoices from Antigenics MA.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

10



--------------------------------------------------------------------------------

Confidential

 

2.4 Regulatory Cooperation.

(a) Access to Regulatory Documents and Communications. GSK will have the right
to cross-reference the BMF. As part of the Manufacturing Technology Transfer
Plan, Antigenics MA shall provide GSK with a redacted copy of the BMF. In
addition, each Party shall promptly send the other Party a copy of any material
notices, material reports, and other material communications it has received
from any Regulatory Authority or other governmental entity concerning QS-21.
Antigenics MA will discuss with GSK any material documents relating to
Manufacturing matters for the QS-21 Vaccines pertaining to the QS-21 that
Antigenics MA receives from, or intends to submit to the Regulatory Authorities
in the Territory in line with Section 5.8 of the License Agreement and GSK will
discuss with Antigenics MA any material documents relating to Manufacturing
matters for the QS-21 Vaccines pertaining to the QS-21 that GSK receives from,
or intends to submit to the Regulatory Authorities in the Territory in line with
Section 5.8 of the License Agreement but only to the extent these documents
relate to the subject matter described in Section 2.2 (c) (x) above. Upon GSK’s
reasonable request, Antigenics MA will provide GSK with regulatory support as
reasonably necessary for development and licensure of GSK QS-21 Vaccines.
Likewise, upon GSK’s reasonable request, Antigenics MA will reasonably cooperate
with GSK in support of all regulatory filings involving QS-21, including
participation in meetings with Regulatory Authorities as appropriate. In
addition, Antigenics MA will authorize and reasonably cooperate with GSK to
prepare any visit or inspection requested by Regulatory Authorities.

(b) Changes to Manufacturing Processes. Any changes to Manufacturing processes
shall be handled pursuant to the provisions of the Quality Agreement and
Section 2.8 of this Agreement.

(c) Adverse Events Reporting. GSK shall be responsible for reporting all safety
related events from studies of QS-21 Vaccines to the appropriate Regulatory
Authorities and agencies according to the applicable local regulations,
including without limitation, the regulations outlined in 21 CFR 312.32 (and
other applicable international regulations). GSK and Antigenics MA shall keep
each other informed of any serious adverse reactions, or other significant,
unusual or unexpected safety findings related to QS-21 as provided for in
Section 5.8 of the License Agreement.

(d) Compliance. Notwithstanding the foregoing and for the avoidance of doubt,
(i) GSK shall comply, and shall cause its Sublicensees to comply, with all
applicable federal and state laws, rules, regulations and guidelines in
connection with its performance under this Agreement and the development and
commercialization of QS-21 Vaccines; and (ii) Antigenics MA shall comply, and
shall cause its Affiliates and Third Party Manufacturer (other than the contract
manufacturer selected by the Steering Committee, whose compliance shall be the
joint responsibility of Antigenics MA and GSK) to comply, with the
Specifications, the cGMP and other applicable federal and State laws, rules and
regulations in connection with its performance under this Agreement and the
Manufacture of QS-21. Without limiting the generality of the foregoing, GSK
shall use Commercially Reasonable Efforts (as such term is defined in the
License Agreement) to ensure compliance with all applicable product safety,
product

 

11



--------------------------------------------------------------------------------

Confidential

 

testing, product labeling, package marking, and product advertising laws and
regulations and International Conference on Harmonisation (ICH) Guidelines. GSK
shall be solely responsible for diligently obtaining all required and/or
necessary Regulatory Authority authorizations and approvals to develop,
Manufacture and commercialize QS-21 Vaccines hereunder and under the License
Agreement.

(e) Product Recalls. Any products recalls will be handled pursuant to the terms
of the Quality Agreement.

2.5 License Grant to GSK.

(a) Subject to the terms and conditions of this Agreement (including without
limitation, the provisions of Article 4 below and the retained rights of
Antigenics MA set forth in Sections 3.1 and 3.2 below), Antigenics MA hereby
grants to GSK a [**] right and license (with the right to grant sublicenses to
its Affiliates and Sublicensees as defined in the License Agreement, subject to
the provisions of Section 2.5(c) below) to [**] for the sole purpose of [**]. To
the extent that Antigenics MA subcontracts or sublicenses with its Affiliates or
Third Parties to Manufacture hereunder, Antigenics MA shall obtain the right
under the intellectual property rights of such Affiliate or Third Party related
to the Manufacture of QS-21, with the right to grant sublicenses to GSK and its
Affiliates (and such license shall be further sublicensable by GSK to its
Affiliates and Sublicensees, subject to the provisions of Section 2.5(c) below),
to use any such intellectual property necessary for or actually applied to the
Manufacture of QS-21 that is discovered or developed by such Affiliate or Third
Party to preserve the license granted to GSK and its Affiliates in this Section.

(b) Notwithstanding the provisions of Section 2.5(a) above, Antigenics MA hereby
retains the right and has the obligation to Manufacture QS-21 for GSK, its
Affiliates, and Sublicensees (subject to Section 2.5(c) below), as set forth in
Sections 3.1, 3.2 and 3.3 below. For the avoidance of doubt, nothing in this
Section 2.5 shall be construed to prevent Antigenics MA from Manufacturing or
having Manufactured QS-21 for itself or any other parties. For the Term of this
Agreement, GSK agrees to Manufacture or have Manufactured QS-21 solely in
accordance with this Agreement, and for the term of the License Agreement and
thereafter to use QS-21 solely to develop, make, have made, use, sell, offer for
sale and import QS-21 Vaccines.

(c) GSK may grant sublicenses to Sublicensees provided that:

(i) the Sublicensee will practice the Manufacturing Technology only to the
extent granted to GSK under this Agreement;

(ii) GSK and each Affiliate Sublicensee will sign a [**] under which the
Affiliate Sublicensee will agree to be bound by the terms of this Agreement;

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

12



--------------------------------------------------------------------------------

Confidential

 

(iii) GSK and each Third Party Sublicensee shall enter into a written agreement
subject to, consistent with, and not to extend beyond the scope of GSK’s rights
under, and the terms and conditions of, this Agreement, or provide for
Sublicensee obligations inconsistent with or less than GSK’s obligations under
this Agreement, and which written agreement shall require the Third Party
Sublicensee to agree to be bound by and comply with provisions that are
consistent with the provisions of this Agreement;

(iv) each such side letter or sublicense agreement shall require the Affiliate
and/or Third Party Sublicensee, at the election of Antigenics MA (to be made by
Antigenics MA upon notice from GSK at the time the side letter or sublicense
agreement is entered into) to either (i)[**] to [**] by the [**] and [**] of,
and the [**] of [**] under, [**] or (ii) [**] a [**] within a reasonable time
after the [**] of the [**] , pursuant to which the [**] shall be [**] to [**]
from [**] , or a [**] (either [**] or [**] as may be agreed to by Antigenics MA)
[**] of [**] and [**] or [**] will [**] such [**] (subject to [**]), provided
that [**], any [**] shall [**];

(v) GSK shall remain responsible for compliance by any Sublicensee receiving a
sublicense hereunder with all terms and conditions of this Agreement relevant to
such Sublicensee. GSK shall promptly provide Antigenics MA with a copy of the
relevant provisions of such agreement entered into with any Third Party
Sublicensee redacted as may be deemed appropriate by GSK for confidentiality or
legal reason; and

(vi) in addition and notwithstanding the foregoing, GSK may grant sublicenses to
Affiliate subsidiaries controlled by GSK without entering into a written [**] or
sublicense agreement with such subsidiaries, provided that GSK shall and hereby
guarantees and remains primarily responsible for the performance of such
subsidiaries in accordance with this Agreement.

Should this Agreement terminate for any reason, at GSK’s request (or Antigenics
MA’s election in the event this Agreement and the licenses granted to GSK
hereunder are terminated by Antigenics MA for GSK’s material breach in
accordance with Section 8.4(c)), and provided that GSK’s Third Party Sublicensee
continues to comply with the provisions of the written agreement to be entered
into pursuant to this Section, the Third Party Sublicense shall survive,
provided that Antigenics MA shall be substituted for GSK and become the direct
licensor of GSK’s Third Party Sublicensee, provided that Antigenics MA has
approved or has not reasonably objected to such written agreement. However,
Antigenics MA shall assume no obligations of GSK under such written agreement,
other than the obligation to grant the Manufacturing rights contemplated in this
Section 2.5, unless Antigenics MA otherwise agrees.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

13



--------------------------------------------------------------------------------

Confidential

 

2.6 License Grant to Antigenics MA. Subject to the terms and conditions of this
Agreement, GSK shall grant and hereby grants to Antigenics MA and its Affiliates
a [**], right and license, with the right to grant sublicenses, to any [**]
(whether or not patented or patentable) to make or have made QS-21. For the
avoidance of doubt, nothing in this Section 2.6 shall be construed as granting
Antigenics MA any right to [**] or any right to [**] or to [**]. To the extent
that GSK subcontracts or sublicenses with its Affiliates or Third Parties for
the performance of GSK’s rights or obligations hereunder in accordance with this
Agreement, GSK shall obtain the right under the intellectual property rights of
such Affiliate or Third Party related to the Manufacture of QS-21, with the
right to grant sublicenses to Antigenics MA and its Affiliates (and such license
shall be further sublicensable by Antigenics MA), to use any such intellectual
property necessary for or actually applied to [**] that is discovered or
developed by such Affiliate or Third Party to preserve the license granted to
Antigenics MA and its Affiliates in this Section.

2.7 No Other Rights. Except for the express licenses granted pursuant to this
Article 2, no license, express or implied, is granted by either Party to the
other Party under any intellectual property or other rights owned or controlled
by such Party pursuant to this Agreement.

2.8 Disclosure of Manufacturing Improvements. For the avoidance of doubt, no
obligations on either Party to disclose Manufacturing Technology are implied by
the license grants set forth herein, and the only Manufacturing Technology
disclosure obligations under this Agreement are the specific disclosure and
reporting obligations expressly set forth in this Agreement, the Quality
Agreement or the Manufacturing Technology Transfer Plan. The Parties agree that
each Party will promptly disclose to the other Party those Manufacturing
Improvements that are modifications, improvements or other changes to the
Manufacturing process that may reasonably affect the yield, scale, cost or
efficiency of the Manufacturing process, and shall cooperate with the other
Party to enable the other Party to practice such modifications, improvements or
other changes in its Manufacturing processes in accordance with such other
Party’s rights under this Agreement.

3. Manufacture and Supply by Antigenics MA.

3.1 Initial Supply. Subject to the terms and conditions contained in this
Agreement, until the Manufacturing Transition Date, GSK agrees to purchase
solely from Antigenics MA or it Affiliates (or a Third Party manufacturer
approved by GSK, such approval not to be unreasonably withheld or delayed), and
Antigenics MA or its Affiliates (or a Third Party manufacturer approved by GSK,
such approval not to be unreasonably withheld or delayed) agrees to supply GSK
and its Sublicensees with one hundred percent (100%) of their initial
requirements of QS-21 (subject to the Manufacturing Capacity) for use solely in
the development, marketing and sale of QS-21 Vaccines in the Territory. In the
event that GSK’s requirements for QS-21 exceed the Manufacturing Capacity, the
Parties will work together to increase the Manufacturing

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

14



--------------------------------------------------------------------------------

Confidential

 

Capacity as set forth in Exhibit C. Antigenics MA shall use commercially
reasonable efforts to Manufacture and supply Commercial Grade cGMP quality of
QS-21 (in accordance with Specifications of Exhibit A with a target of [**]) no
later than [**], provided that GSK shall reasonably cooperate with Antigenics MA
to that end in accordance with Antigenics MA reasonable request and reasonable
timeline. Thereafter, Antigenics MA will only supply Commercial Grade cGMP QS-21
to GSK.

3.2 Future Supply. Commencing on the Manufacturing Transition Date and subject
to the terms and conditions contained in this Agreement, GSK agrees to purchase
solely from Antigenics MA or its Affiliates (or a Third Party manufacturer
approved by GSK, such approval not to be unreasonably withheld or delayed), and
Antigenics MA (itself or through an Affiliate or a Third Party manufacturer
approved by GSK, such approval not to be unreasonably withheld or delayed)
retains the right and has the obligation, to Manufacture, [**] percent [**] of
GSK’s and its Affiliates and, if requested by GSK in accordance with this
Agreement, Third Party Sublicensees’ requirements of QS-21 (subject to the
Manufacturing Capacity) for use solely in the development, marketing and sale of
QS-21 Vaccines in the Territory, up to [**] per year for three (3) years after
the Manufacturing Transition Date. In the event that GSK’s requirements for
QS-21 exceed [**] per year during such three year period, the Parties will
discuss in good faith the potential for increasing the [**] cap hereunder.
Beyond that period, at either Party’s request, the Parties will discuss in good
faith, the possibility of extending the QS-21 supply by Antigenics MA to GSK.

3.3 Supply to GSK’s Sublicensees. Prior to supplying any Sublicensee under the
License Agreement with QS-21 supplied to GSK hereunder, GSK shall enter into a
written agreement with such Sublicensee pursuant to which such Sublicensee
acknowledges and agrees to be subject and subordinate to the provisions of this
Agreement (but specifically excluding the right of such Sublicensee to
Manufacture or have Third Parties Manufacture QS-21 prior to [**]). In
accordance with Section [**], Antigenics MA may [**].

3.4 Forecasts and Purchase Orders. GSK shall issue forecasts and firm purchase
orders for its requirements of QS-21 as follows:

(a) Annual Forecasts. Attached hereto as Exhibit B and incorporated herein is
GSK’s indicative forecasts of the quantity of QS-21 it expects to require for
2006- 2014 in a form substantially similar to the table included in Exhibit B-1
attached hereto. These long-term forecasts shall be updated by GSK no later than
[**] of each year for the remaining years under this Agreement. GSK shall be
obligated to order within the immediately following calendar year not less than
[**] percent [**] of the quantity of QS-21 specified in the forecast provided in
accordance with the foregoing sentence, and in no event less that the purchase
requirement set forth in Sections 3.1 or 3.2 above (as applicable) (the “Minimum
Purchase Requirement”). In the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

15



--------------------------------------------------------------------------------

Confidential

 

event that GSK does not comply with the foregoing provisions of this
Section 3.4(a) and delays providing its annual forecast by [**] of a particular
calendar year, then Antigenics MA shall notify GSK of its failure to provide
such forecast, and in the event that GSK does not furnish such forecast within
[**] of receipt of such notice, then Antigenics MA retains the right, but not
the obligation, to (i) make the Minimum Purchase Requirement for the immediately
following calendar year equal to one hundred percent (100%) of the amount set
forth in the last annual forecast received from GSK pursuant to this
Section 3.4(a), or (ii) provide GSK with its estimation of what Antigenics MA
believes to be GSK’s minimum purchase requirements for such period, and GSK
shall have [**] from receipt thereof to provide an update of this estimate.

(b) Rolling Forecasts. Not later than the first day of each calendar quarter,
GSK shall provide Antigenics MA with a rolling quarterly forecast of the
quantity of QS-21 that it expects to require and purchase from Antigenics MA for
the following next [**] calendar quarters, which shall be no less than its
Minimum Purchase Requirement (as defined above), and shall be binding on GSK for
hundred percent (100%) as to the first [**] quarters, be binding on GSK for [**]
of the quantities of QS-21 forecasted for the next [**] quarters, and be
non-binding on GSK as to the remaining [**] calendar quarters. In the event that
GSK does not comply with the provisions of this Section 3.4(b) and fails or
delays to provide its forecasts hereunder, then Antigenics MA will notify GSK
and GSK shall have [**] to comply with its obligations, otherwise Antigenics MA
may elect to fill the purchase order(s) to be placed in accordance with
Section 3.4(c) below for any of the quarters of the concerned forecast, but is
not obligated to do so.

(c) Firm Purchase Orders. Not later than [**] prior to the beginning of [**],
GSK shall provide Antigenics MA with a firm purchase order for the quantity of
QS-21 it intends to purchase hereunder during such [**]. Each firm purchase
order shall specify the quantity of QS-21 to be ordered. Such firm purchase
order commits GSK to purchase [**] percent [**] of the quantity of QS-21 set
forth in the purchase order during that [**]. In the event that GSK does not
comply with the foregoing provisions of this Section and delays ordering or does
not submit a purchase order for a particular [**] in a given [**], then
Antigenics MA may notify GSK and GSK shall have [**] to comply with its purchase
order obligations (and Antigenics MA shall have an additional [**] to supply GSK
beyond the period specified in Section 3.4(d) below). In case of GSK’s failure
to do so, Antigenics MA retains the right to deliver to, and charge GSK for,
QS-21 in such [**] in the amount equal to [**], where A equals the [**] for the
applicable [**], B equals the [**], and C equals the number of [**] (including
the [**] at issue).

(d) Delivery. Antigenics MA shall deliver within [**] of the applicable [**]
(the “Contractual Delivery Date”), and in accordance with

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

16



--------------------------------------------------------------------------------

Confidential

 

the Specifications,[**] of the quantity of QS-21 set forth in the applicable
firm purchase order (subject to the Manufacturing Capacity) for the applicable
calendar quarter. Such QS-21 shall not [**]; provided, however, that Antigenics
MA may make delivery of any firm purchase order that is for less than the
Minimum Purchase Requirement, subject to payment by GSK of the [**] of the [**]
up to the [**], and shall have the right to reject that portion of any firm
purchase order that exceeds [**] percent [**] of the QS-21 amount set forth in
the corresponding last non-binding forecast for that calendar quarter, or any
purchase order that is otherwise inconsistent with the requirements of this
Agreement. If Antigenics MA determines that any firm purchase order submitted by
GSK, and not rejected by Antigenics MA hereunder, cannot be filled by the
Contractual Delivery Date, including, without limitation, as a result of a
supply failure by a Third Party manufacturer, Antigenics MA shall notify GSK in
writing promptly upon making such determination. In such case, the Parties will
work together, in good faith, to identify an appropriate resolution to the
supply problem. If the Parties cannot reach an agreement on an appropriate
resolution to the problem within [**] of bringing this to the attention of the
Steering Committee for resolution, then at either Party’s written request but
without prejudice to Section 3.5(c), resolution of the problem will be governed
by the [**]. Notwithstanding the foregoing or any other provision of this
Agreement, in the event GSK orders QS-21 for any [**] in an amount greater than
[**] percent [**] of the quantity ordered in the firm purchase order for the
immediately preceding [**], Antigenics MA will use commercially reasonable
efforts to meet the order, but shall be deemed to have met the order if it
supplies by the Contractual Delivery Date [**] percent [**] of the quantities
ordered in the firm purchase order for the immediately preceding [**]. In
calculating [**] percent [**] of the quantities ordered in firm purchase orders
for the [**], the Parties shall exclude quantities ordered in the preceding [**]
in excess of that which Antigenics MA must supply in order to have been deemed
to have met the order. Although Antigenics MA may upon request from GSK agree
from time to time in its sole discretion to deliver QS-21 in [**], any such
agreement in a given instance shall in no event obligate Antigenics MA to
deliver subsequent future orders of QS-21 in any [**] but the [**].

(e) Shipping. Each order of QS-21 shall be shipped F.O.B. Antigenics MA’s
facilities (U.C.C. terms) or, in the event Antigenics MA has a Third Party
Manufacture QS-21 in accordance with this Agreement, then at Antigenics MA’s
discretion, F.O.B. the Third Party’s facilities. Shipping will be according to
the purchase order and to any other specific written instructions of GSK
reasonably acceptable to Antigenics MA or its Third Party manufacturer (or if no
written instructions are given, by a common carrier selected by Antigenics MA
and reasonably agreeable to GSK, taking into consideration the specific nature
of QS-21). Title to and risk of loss for any order of QS-21 purchased by GSK
shall pass to GSK upon the common carrier taking possession and control of the
order of QS-21. Unless otherwise agreed to between the Parties, all QS-21 shall
be [**].

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

17



--------------------------------------------------------------------------------

Confidential

 

and in accordance with shipping instructions provided by GSK to Antigenics MA
from time to time.

(f) All forecasts and purchase orders to be provided by GSK to Antigenics MA
hereunder may be transmitted to Antigenics MA via email, provided that
Antigenics MA confirms receipt thereof within [**]. In the event that Antigenics
MA does not confirm receipt within [**], GSK shall contact Antigenics MA to
ensure that Antigenics MA received such email, or in the alternative, GSK may
provide such forecast or purchase order via the notice requirements of
Section 10.12 of this Agreement.

3.5 Supply Controls.

(a) [**]. Without limiting in any way [**] under this Agreement, [**] may [**],
either [**] at [**] or [**], to [**] consistent with the terms of this
Agreement. In the event that [**] in connection with Section 3.5(c) below, then
[**] will [**] with [**] in its efforts, consistent with the terms of this
Agreement. In the event [**] so requests in the future, the Parties will discuss
in good faith the possibility of [**] by such [**] on [**].

(b) [**]. In the event that [**] with a [**] (other than [**], the [**] (or [**]
(either as the [**]), [**] shall be [**] to [**] on [**], and [**] shall [**] to
[**]. Such [**] shall [**] shall be an [**] of such [**] thereunder, including
with [**]. In addition, each [**] shall [**], in substance, that, in the event
that [**], or any other [**] pursuant to the [**] or any other [**]
(collectively, the [**]), shall [**] to [**] or [**] (collectively, [**]) such
[**], then the [**] shall (i) timely [**] any and all [**] (if any) thereunder,
pursuant to [**] or any other [**], and (ii) to the extent that [**] effectively
[**] the [**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

18



--------------------------------------------------------------------------------

Confidential

 

[**]. The [**] may [**] such [**] as Antigenics MA and [**] to, [**] the [**] of
the [**] prior to [**] of such [**] and provided that such [**] do not [**]
under this Agreement or the [**].

(c) Antigenics MA Inability to Supply. Antigenics MA shall use commercially
reasonable efforts to supply GSK with quantities of QS-21 ordered pursuant to
Section 3.3 (c) above. As soon as Antigenics MA determines it will be unable to
deliver to GSK the quantities of QS-21 ordered with respect to any particular
calendar quarter, Antigenics MA shall immediately notify GSK, and GSK shall then
have the right to secure (whether through [**] or [**]) such quantities of QS-21
that Antigenics MA is unable to fill for the time period that Antigenics MA is
unable to meet such GSK orders [**]. In the event that GSK engages a Third Party
to Manufacture as a result of Antigenics MA’s inability to supply hereunder,
then Antigenics MA will cooperate with such Third Party in its efforts,
consistent with the terms of this Agreement.

4. Antigenics MA Supply.

4.1 Documentation with Deliveries. Antigenics MA shall provide, or shall cause
any Third Party manufacturer in accordance with this Agreement to provide, to
GSK, together with each shipment of QS-21, all documentation set forth in the
Quality Agreement, documenting the quality control authorized release of such
shipment in accordance with the terms and conditions of the Quality Agreement
(the “Release”).

4.2 Testing and Acceptance. GSK shall have [**] days after the delivery to GSK
of the order of QS-21 supplied hereunder to determine whether the QS-21 conforms
to the Specifications and order quantity. GSK will be deemed to have
acknowledged that an order of QS-21 conforms to the Specifications and order
quantity and is accepted, unless GSK rejects the QS-21 order by giving written
notice of non-conformity to Antigenics MA within such [**] day period. If GSK
determines that the QS-21 order fails to meet the Specifications, or that there
is a shortage in the quantity delivered, it shall promptly so notify Antigenics
MA in writing within such [**] day period. Any such notice shall specify the
reason, with supporting documentation, for the non-conformity or the details of
any quantity shortage, as the case may be. In the event that Antigenics MA
agrees that an order of QS-21 is non-conforming with the Specifications or that
there was a shortage in quantity delivered, Antigenics MA shall, at its own cost
(including shipping) use commercially reasonable efforts to replace the
non-conforming quantities of QS-21 or make up the shortage, as soon as
reasonably possible. If Antigenics MA does not agree that the particular order
of QS-21 fails to meet the Specifications or that it delivered a shortage of
QS-21, it shall notify GSK and the Parties (through the Steering Committee)
shall try to negotiate a mutually satisfactory resolution of their differences.
Should a dispute over the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

19



--------------------------------------------------------------------------------

Confidential

 

conformity of a QS-21 order persist beyond [**] days after Antigenics MA’s
notice to GSK of disagreement, a representative sample of the QS-21 at issue
shall be submitted to an independent testing laboratory designated by GSK and
reasonably agreeable to Antigenics MA for testing against the Specifications.
The test results obtained from such laboratory shall be final and binding on the
Parties. The cost of such test shall be borne by the Party whose results
disagree with those of the independent laboratory. Where the test results
demonstrate that the QS-21 order fails to meet any of the Specifications,
Antigenics MA shall replace the non-conforming quantities of QS-21 at no
additional cost to GSK as soon as reasonably possible after receipt of such
results. The provisions of this Section shall not apply to any QS-21 damaged or
lost in transit after delivery by Antigenics MA to the common carrier, which
shall be the responsibility of GSK.

4.3 Sample Testing and Records. Sample testing and record retention shall be in
accordance with the Quality Agreement.

4.4 Inspections. During the Term of this Agreement, and subject to the last
sentence of this Section 4.4, Antigenics MA shall permit a reasonable number of
GSK employees or agents reasonably acceptable to Antigenics MA, as GSK may
reasonably from time to time request, at least once a year (and [**] if [**]),
access to Antigenics MA’s QS-21 manufacturing facilities during normal business
hours for the purpose of Manufacturing and quality control compliance reviews
and inspections (at each Party’s own cost and expense), subject to the remaining
provisions of this Section 4.4. GSK agrees that prior to any such employee or
agent visitor entering such QS-21 manufacturing facilities, GSK will provide
Antigenics MA with (a) written notice of the visit at least [**] days in advance
for routine annual audits, and (b) reasonable advance notice, and in no event
less then [**] notice for [**]. In addition, GSK will obtain from such employees
or agents a binding confidentiality agreement in a form acceptable to Antigenics
MA in advance of any visit and that these audits do not take place more often
than reasonably necessary. The Parties agree that Antigenics MA may refuse
access to or eject any GSK employee or agent if Antigenics MA reasonably
believes, and can reasonably demonstrate to GSK that it has grounds for such
belief, that such employee or agent is or may be a security risk to Antigenics
MA or does not meet Antigenics MA’s safety or security requirements. Antigenics
MA shall have no liability under this Agreement for refusing access to or
ejecting such individual(s). GSK further agrees to protect, defend, indemnify,
and hold harmless Antigenics MA and its officers, directors, employees, agents
and assignees, from all demands, claims, actions, liability, loss, damage, costs
and expenses including reasonable attorney’s fees, arising out of any claims for
personal injury or property damage caused by a GSK employee or agent while
visiting such QS-21 manufacturing facilities. Notwithstanding the foregoing, if
GSK’s request to inspect the QS-21 manufacturing facilities as contemplated
hereunder conflicts with any Third Party rights to which Antigenics MA has
Manufacture or supply obligations, the Parties will work together, in good
faith, to identify an appropriate resolution to the conflict. Further
notwithstanding the foregoing, in the event that Antigenics MA has a Third Party
Manufacture and supply QS-21 to Antigenics MA, for subsequent supply to GSK
pursuant to this Agreement, Antigenics MA shall [**] [**] with respect to [**].

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

20



--------------------------------------------------------------------------------

Confidential

 

4.5 Exchange of information. Antigenics MA and GSK shall fully cooperate to
achieve acceptance of Antigenics MA facilities by Regulatory Authorities, and to
exchange information about lots produced by the Parties in accordance with this
Agreement, the Quality Agreement and the Manufacturing Technology Transfer Plan.

5. Consideration to Antigenics MA.

5.1 Upfront Payment. As partial consideration for the Manufacturing Technology
rights transferred to GSK pursuant to this Agreement, and Antigenics MA’s
agreement to provide expertise in connection therewith in accordance with this
Agreement, GSK shall make a non-refundable, non-creditable upfront payment to
Antigenics MA within [**] from execution of this Agreement in the amount of [**]
dollars (US$[**]).

5.2 Milestone Payments. As further consideration for the Manufacturing
Technology rights transferred to GSK pursuant to this Agreement, and Antigenics
MA’s agreement to provide expertise in connection therewith in accordance with
this Agreement, GSK shall pay Antigenics MA the following milestone payments
within [**] of achievement of the applicable milestone events:

 

Milestone Event

  

Milestone
Payment

(a) Upon [**]

   US $[**]

(b) Upon [**]

   US $[**]

5.3 Manufacturing Technology Transfer Royalty. As further consideration for the
Manufacturing Technology rights transferred to GSK pursuant to this Agreement,
and Antigenics MA’s agreement to provide expertise in connection therewith in
accordance with this Agreement, commencing with the First Commercial Sale of
QS-21 Vaccines by GSK or its Affiliates or Third Party Sublicensees or
distributors, GSK shall pay Antigenics MA a Manufacturing Technology transfer
royalty (“Manufacturing Technology Transfer Royalty”) of [**] percent [**] of
Net Sales throughout the Territory.

This Manufacturing Technology Transfer Royalty obligation shall apply: (i) with
respect to prophylactic QS-21 Vaccines for ten (10) years after the First
Commercial Sale of the first prophylactic QS-21 Vaccine in a Major Market
Country (as defined below); and (ii) with respect to therapeutic QS-21 Vaccines
for ten (10) years after the First Commercial Sale of the first therapeutic
QS-21 Vaccine in a Major Market Country.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

21



--------------------------------------------------------------------------------

Confidential

 

In addition and notwithstanding the foregoing, in no event shall the foregoing
Manufacturing Technology Transfer Royalty obligation apply with respect to QS-21
Vaccines in the [**] for less than [**] years after the First Commercial Sale of
the first prophylactic or first therapeutic [**]; and in no event shall the
foregoing Manufacturing Technology Transfer Royalty obligation apply with
respect to QS-21 Vaccines in the [**] for less than [**] years after the First
Commercial Sale of the first prophylactic or first therapeutic [**].

As used herein, “Major Market Country” means the countries of the United States,
France, Germany, Italy, the United Kingdom, Canada, Spain, Australia, Japan and,
in the case of a Licensed Vaccine for the Licensed Indication of [**].

The foregoing Manufacturing Technology Transfer Royalty shall not be subject to
any reductions.

5.4 QS-21 Supply Transfer Pricing. As consideration for Antigenics MA agreeing
to supply GSK with QS-21 under this Agreement, GSK shall pay Antigenics MA a
transfer price of [**] percent ([**]%) of the Fully Burdened Costs for QS-21
delivered hereunder up to [**], and thereafter GSK shall pay Antigenics MA a
transfer price of [**] percent ([**]%) of the Fully Burdened Costs for QS-21
delivered hereunder. Antigenics MA shall invoice GSK upon delivery to the common
carrier and GSK shall pay Antigenics MA in U.S. dollars (USD) within [**] days
of the invoice date unless rejected by GSK under Section 4.2 for each order of
QS-21.

5.5 Other Costs. GSK shall reimburse Antigenics MA for Other Costs in accordance
with Section 2.3(e) hereof.

5.6 GSK Audit Rights. At the request of GSK, upon at least [**] prior written
notice to Antigenics MA and at the expense of GSK (except as otherwise provided
below), Antigenics MA shall permit an experienced, independent certified public
accountant selected by GSK and reasonably acceptable to Antigenics MA to
inspect, during regular business hours, any such records of Antigenics MA for
the then-preceding [**] solely to the extent necessary to verify Fully Burden
Costs provided that such inspection shall not take place more often than once a
year, and shall not cover such records for more than the preceding [**] and
shall not cover the same records more than once unless this is reasonably
necessary for confirming the accuracy of existing records. Results of any such
inspection shall be made available to both Parties.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

22



--------------------------------------------------------------------------------

Confidential

 

6. Payments, Reports and Records.

6.1 First Commercial Sale. GSK shall notify Antigenics MA of the occurrence of
the First Commercial Sale of each therapeutic QS-21 Vaccine and each
prophylactic QS-21 Vaccine in each country within [**] days of its occurrence.

6.2 Payments. Commencing with the First Commercial Sale of the first QS-21
Vaccine in any country, GSK shall furnish to Antigenics MA a written report
within [**] showing, on a country-by-country basis: (i) Gross Sales by GSK and
its Affiliates and Third Party Sublicensees during the reporting period;
(ii) the Net Sales of all such QS-21 Vaccines sold, and qualifying discounts as
described in Section 1.25, listed by category of deductions; (iii) the
Manufacturing Technology Transfer Royalties payable in United States dollars
which shall have accrued hereunder in respect of such sales; (iv) withholding
taxes, if any, required by law to be deducted in respect of such sales, as
applicable; and (v) the exchange rates used in determining the amount of United
States dollars. All Manufacturing Technology Transfer Royalty payments shown to
have accrued to Antigenics MA by each report provided for under this Section
shall be due and payable on the date such report is due. If no payments are due
for any reporting period hereunder, GSK shall so report. All payments to
Antigenics MA under this Agreement shall be made in United States dollars by
check payable to “Antigenics Inc.” or, if requested by Antigenics MA, by wire
transfer to an account designated by Antigenics MA.

6.3 Withholding Taxes. All royalty payments are exclusive of all federal, state,
local and foreign taxes, levies, and assessments, duties, customs and similar
charges. GSK shall be responsible for any and all such applicable charges
incident to the payments to Antigenics MA under this Agreement, other than taxes
on Antigenics MA’s income. When Antigenics MA has the legal obligation to
collect such taxes, the appropriate amount shall be paid by GSK (by adding such
amount to the payment otherwise due to Antigenics MA), unless GSK provides
Antigenics MA with a valid tax exemption certificate authorized by the
appropriate taxing authority. In the event that GSK is required by applicable
law to make deductions or withholdings from payments to Antigenics MA hereunder,
then GSK shall pay such additional amounts to Antigenics MA as may be necessary
to assure that the actual amount received by Antigenics MA after deduction or
withholding shall equal the amount that would have been received if such
deduction or withholding were not required.

6.4 Exchange Rates. If GSK (or its Affiliates or Third Party Sublicensees)
receives revenues from the sale of QS-21 Vaccines in currency other than United
States dollars, revenues shall be converted to United States dollars at the
conversion rate for foreign currency as published in the eastern edition of The
Wall Street Journal published on the last Business Day of the applicable
calendar quarter.

6.5 GSK’s Recordkeeping and Inspection. After the date of First Commercial Sale
of the first QS-21 Vaccine, GSK shall keep, and shall cause its Affiliates and
Third Party Sublicensees to keep, for at least [**], records of all sales of
QS-21 Vaccines in sufficient detail to permit Antigenics MA to confirm (i) the
accuracy of GSK’s Manufacturing Technology Transfer Royalty payment calculations
and (ii) the

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

23



--------------------------------------------------------------------------------

Confidential

 

Minimum Purchase Requirements. At the request of Antigenics MA, upon at least
[**] prior written notice to GSK or its Affiliates or Third Party Sublicensees
and at the expense of Antigenics MA (except as otherwise provided below), GSK or
its Affiliates or Third Party Sublicensees shall permit an experienced,
independent certified public accountant selected by Antigenics MA and reasonably
acceptable to GSK or its Affiliates or Third Party Sublicensees to inspect,
during regular business hours, any such records of GSK or its Affiliates or
Third Party Sublicensees for the then-preceding [**] solely to the extent
necessary to verify such calculations provided that such inspection shall not
take place more often than once a year, and shall not cover such records for
more than the preceding [**]. Results of any such inspection shall be made
available to both Parties. If such inspection reveals a deficiency in the
calculation of Manufacturing Technology Transfer Royalty payments or Minimum
Purchase Requirements resulting in an underpayment to Antigenics MA by [**] or
more, GSK shall pay all costs and expenses of such inspection. Any deficiencies
found shall be payable by GSK within [**] of receipt of invoice from Antigenics
MA. If such inspection reveals an overpayment of Manufacturing Technology
Transfer Royalty payments or Minimum Purchase Requirements resulting in an
underpayment to Antigenics MA by [**] or more, Antigenics MA shall refund to GSK
any overpaid amounts within [**] after results of such inspection become
available.

6.6 Interest on Late Payments. Any payment not timely made shall bear interest
at a rate equal to [**].

7. Indemnification and Warranties.

7.1 Indemnification by GSK. GSK shall indemnify, defend, and hold harmless
Antigenics MA and its Affiliates and their respective directors, officers,
employees, and agents, and its and their respective successors, heirs (current
and former) and assigns (the “Antigenics MA Indemnitees”) from and against any
and all loss, liability, damage, cost, or expense (including reasonable legal
fees and expenses of litigation) (collectively, “Liabilities”) suffered,
incurred by, or imposed upon any such Antigenics MA Indemnitee, resulting from
any Third Party claims, demands, suits, actions, or judgments (collectively
referred to hereafter as “Claims”) to the extent arising out of or resulting
from (i) the development, pre-clinical or clinical testing, Manufacture, use,
sale, offer for sale, or importation of QS-21 Vaccines, including without
limitation, the Manufacture of QS-21 for use therein, (ii) GSK’s breach of any
representation, warranty or covenant of GSK hereunder, or (iii) the negligence
or intentional misconduct of GSK, in each case except to the extent such
Liability is attributable (a) to the negligence or intentional misconduct of
Antigenics MA, or (b) the failure of QS-21 delivered by Antigenics MA to meet
the Specifications at the time of shipment hereunder.

7.2 Indemnification by Antigenics MA. Antigenics MA shall indemnify, defend, and
hold harmless GSK and its Affiliates and its and their respective directors,
officers,

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

24



--------------------------------------------------------------------------------

Confidential

 

employees, and agents, and its and their respective successors, heirs (current
and former) and assigns (the “GSK Indemnitees”) from and against any and all
Liabilities suffered, incurred by, or imposed upon any such GSK Indemnitee,
resulting from any Third Party Claims to the extent arising out of or resulting
from (i) the failure of QS-21 to conform to the Specifications at the time of
shipment hereunder, or (ii) Antigenics MA’s breach of any representation,
warranty or covenant hereunder, or (iii) the negligence or intentional
misconduct of Antigenics MA, in each case except to the extent such Liability is
attributable to the negligence or intentional misconduct of GSK.

7.3 Conditions on Indemnification. Any Antigenics MA Indemnitee or GSK
Indemnitee (each an “Indemnitee”) intending to claim indemnification under this
Article 7 shall promptly notify the other Party (the “Indemnifying Party”) of
any Claim after the Indemnitee is aware thereof, setting forth the nature of the
Claim and the basis for indemnification hereunder, and the Indemnifying Party
shall assume, at its sole cost and expense, the defense of the Claim with
counsel mutually satisfactory to the Parties; provided, however, that any
Indemnitee shall have the right to retain its own counsel reasonably acceptable
to the Indemnifying Party, at the expense of the Indemnifying Party, if
representation of such Indemnitee by the counsel retained by the Indemnifying
Party would be inappropriate because of actual or potential differences in the
interests of such Indemnitee and any other Party represented by such counsel.
The Indemnitee shall cooperate fully with the Indemnifying Party in such defense
and will permit the Indemnifying Party to conduct and control such defense and
disposition of such Claim (including all decisions relative to litigation,
appeal and settlement), provided that (i) the Indemnifying Party agrees to keep
the Indemnitee informed of the progress in the defense and disposition of such
Claim and to consult with the Indemnitee with regard to any proposed settlement,
and (ii) the Indemnifying Party agrees not to enter into any settlement which
would have a material adverse effect on the other Party without prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed. This indemnity agreement shall not apply to amounts paid in settlement
of any Liability if such settlement is effected without the consent of the
Indemnifying Party, which consent shall not be withheld unreasonably. The
failure to deliver notice to the Indemnifying Party promptly after the
Indemnitee receives notice of or otherwise becomes aware of any such Claim, if
prejudicial to its ability to defend such Claim, shall relieve the Indemnifying
Party of any liability to the Indemnitee under this indemnity agreement.

7.4 Insurance. During the Term of this Agreement and for a period of [**] after
the [**] of QS-21 Vaccines by GSK, its Affiliates or Third Party Sublicensees or
its or their distributors, GSK shall, at its discretion, either self-insure
through a GlaxoSmithKline plc program, or obtain and carry, and shall cause its
Sublicensees to obtain and carry, in full force and effect product liability
insurance in amounts which are reasonable and customary in the pharmaceutical
industry for similar products. GSK shall provide Antigenics MA with appropriate
certificates of insurance from time to time as requested by Antigenics MA unless
GSK is self-insured. During the Term of this Agreement and for a period of [**],
after the [**] of QS-21 to GSK its Affiliates

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

25



--------------------------------------------------------------------------------

Confidential

 

or Third Party Sublicensees, Antigenics shall at its discretion, either
self-insure through an Antigenics Inc. (parent corporation) program, or obtain
and carry, and shall cause its Sublicensees to obtain and carry, in full force
and effect product liability insurance in amounts which are reasonable and
customary in the pharmaceutical industry for similar products. Antigenics MA
shall provide GSK with appropriate certificates of insurance from time to time
as requested by GSK unless Antigenics MA is self-insured.

7.5 Representation and Warranties of GSK. GSK represents, warrants, and
covenants to Antigenics MA as follows:

(a) GSK is a corporation duly organized, validly existing and in good standing
under the laws of Belgium. GSK has, and will have on all relevant dates, all
requisite corporate power to own and operate its properties and assets and to
carry on its business as presently being conducted and as proposed to be
conducted. GSK has, and will have on all relevant dates, all requisite legal and
corporate power to execute and deliver this Agreement, and to carry out and
perform its obligations under the terms of this Agreement;

(b) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
GSK corporate action;

(c) the performance by GSK of any of the terms and conditions of this Agreement
on its part to be performed does not and will not constitute a breach or
violation of any other agreement or understanding, written or oral, to which it
is a party; and

(d) GSK will Manufacture, purchase and use, QS-21 and formulate, package and
distribute the QS-21 Vaccines for marketing and sale in the Territory solely in
accordance with this Agreement and the License Agreement, and applicable laws,
rules, regulations, and guidelines.

7.6 Representation and Warranties of Antigenics MA. Antigenics MA represents and
warrants to GSK as follows:

(a) Antigenics MA is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts. Antigenics MA has
all requisite corporate power to own and operate its properties and assets and
to carry on its business as presently being conducted and as proposed to be
conducted. Antigenics MA has, and will have on all relevant dates, all requisite
legal and corporate power to execute and deliver this Agreement;

(b) the execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
Antigenics MA corporate action;

 

26



--------------------------------------------------------------------------------

Confidential

 

(c) the performance by Antigenics MA of any of the terms and conditions of this
Agreement on its part to be performed does not and will not constitute a breach
or violation of any other agreement or understanding, written or oral, to which
it is a party;

(d) Antigenics MA shall Manufacture, or have Manufactured, QS-21 supplied to GSK
hereunder in conformity with the Specifications and applicable laws, rules,
regulations, and guidelines;

(e) the Manufacturing Technology Package will contain all relevant technological
and regulatory information regarding QS-21 and QS-21 Manufacturing Process known
to Antigenics MA that is necessary to manufacture QS-21 in accordance with the
Specifications applicable as of the Effective Date; and

(f) to the best of Antigenics MA’s knowledge as of the Effective Date, there are
no patents owned by Antigenics MA or its Affiliates, other than as defined in
Section 1.18, that would be infringed by GSK in practicing the right and
licenses granted under this Agreement to Manufacture QS-21 in accordance with
the Specifications applicable as of the Effective Date.

7.7 LIMITATION OF LIABILITY. EXCEPT A) WITH RESPECT TO LIABILITY RELATING TO
THIRD PARTY CLAIMS UNDER SECTIONS 7.1 OR 7.2, B) LIABILITY FOR BREACH OF ARTICLE
9 AND C) CLAIMS FOR MISUSE, MISAPPROPRIATION OR INFRINGEMENT OF INTELLECTUAL
PROPERTY, IT IS AGREED BY THE PARTIES THAT NEITHER PARTY NOR ITS AFFILIATES
SHALL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES (OTHER THAN REVENUES COMPRISING ROYALTIES OR OTHER PAYMENTS
TO BE EARNED AND PAID TO A PARTY BY THE OTHER PARTY UNDER THIS AGREEMENT) OR
PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM RELATING TO THIS
AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF
THE POSSIBILITY OR LIKELIHOOD OF SAME.

7.8 DISCLAIMER OF WARRANTY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION
7.6 HEREOF, ANTIGENICS MA MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTY OF
ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE QS-21 MANUFACTURED AND
SUPPLIED HEREUNDER, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT OF ANY THIRD PARTY PATENTS
OR PROPRIETARY RIGHTS. ALL UNIFORM COMMERCIAL CODE WARRANTIES AND UNITED NATIONS
CONVENTION ON THE INTERNATIONAL SALE OF GOODS WARRANTIES ARE EXPRESSLY
DISCLAIMED BY ANTIGENICS MA.

 

27



--------------------------------------------------------------------------------

Confidential

 

8. Term And Termination.

8.1 Term. Unless otherwise terminated pursuant to the terms hereof or by
separate written agreement between the Parties, the term of this Agreement (the
“Term”) shall begin on the Effective Date and shall remain in full force and
effect until expiration of the royalty obligations provided under Section 5.3
above. After that, GSK shall have a [**] license under the Manufacturing
Technology to Manufacture QS-21 for use in any QS-21 Vaccines [**] under this
Agreement, unless earlier terminated in accordance with Section 8.2 below.

8.2 Material Breach. If either Party materially breaches any obligation,
representation or warranty contained in this Agreement, the other Party shall be
entitled to give to the Party in default written notice specifying the nature of
the default and requiring it to cure such default. If such default is not cured
within [**] days for payments or [**] days after the receipt of such notice, the
notifying Party shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement effective upon
written notice to the other Party. The right of a Party to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default. For the
purposes of this Section, a material breach of [**] by one Party shall be deemed
a material breach and default of this Agreement by such Party, and shall entitle
the other Party to give notice of default under this Section. In addition,
Antigenics MA shall have the right to terminate this Agreement and/or [**]
immediately upon written notice to GSK in the event that GSK or its Affiliates
challenge, or direct or assist a Third Party to challenge, the validity,
patentability or enforceability of, or otherwise oppose any, Licensed Patent
Rights (as defined in the License Agreement) or the Manufacturing Technology.

8.3 Termination Or Continuation for Bankruptcy of Antigenics MA.

(a) GSK may terminate this Agreement if, at any time, Antigenics MA shall file
in any court or agency pursuant to any statute or regulation of (the United
States or of) any (individual) state or (foreign) country, a petition in
bankruptcy or insolvency or for reorganisation or for an arrangement or for the
appointment of a receiver or trustee of the party or of its assets, or if
Antigenics MA proposes a written agreement of composition or extension of its
debts, or if Antigenics MA shall be served with an involuntary petition against
it, filed in any insolvency proceeding, and such petition shall not be dismissed
[**] days after the filing thereof, or if Antigenics MA shall propose or be a
party to any dissolution or liquidation, or if Antigenics MA shall make an
assignment for the benefit of creditors.

(b) All rights and licenses granted under or pursuant to this Agreement by
Antigenics MA are, and shall otherwise be deemed to be, for purposes of Article
365(n) of the U.S. Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Article 101 of the U.S. Bankruptcy Code so long as
such rights do not conflict with any

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

28



--------------------------------------------------------------------------------

Confidential

 

of the terms of this Agreement. The Parties further agree that, in the event of
the commencement of a bankruptcy proceeding by or against Antigenics MA under
the U.S. Bankruptcy Code, GSK shall be entitled to a complete duplicate of (or
complete access to, as appropriate) the Manufacturing Technology and any such
intellectual property and all embodiments of intellectual property consistent
with Article 365(n) of the U.S. Bankruptcy Code, and same, if not already in its
possession, shall be promptly delivered to it (a) upon any such commencement of
a bankruptcy proceeding upon its written request therefore, unless Antigenics MA
elects to continue to perform all of its obligations under this Agreement or
(b) if not delivered under (a) above, upon the rejection of this Agreement by or
on behalf of Antigenics MA upon written request therefore by GSK. All such
Manufacturing Technology and intellectual property so delivered shall remain
subject to the use and confidentiality restrictions set forth in Article 9 of
this Agreement and [**].

8.4 Effects of Termination.

(a) Orders in Progress. In the event of expiration of this Agreement, Antigenics
MA shall at GSK’s request or otherwise at its election, fill any purchase orders
for QS-21 that were made by GSK and accepted by Antigenics MA prior to such
date, and GSK shall pay Antigenics MA for any QS-21 supplied by Antigenics MA
hereunder. In addition, in the event of early termination of this Agreement,
Antigenics MA retains the right but not the obligation to fill any purchase
orders for QS-21 that were made by GSK and accepted by Antigenics MA prior to
such date, and GSK shall pay Antigenics MA for any QS-21 supplied by Antigenics
MA hereunder. In either such an event, and in addition to the provisions set
forth in Section 8.4(b) and (c) below, the provisions of Sections 3.4(d) and
(e) and 4.1 shall remain in full force and effect until the Parties have
fulfilled their respective obligations with respect to such orders.

(b) Termination or expiration of this Agreement, for any reason, shall not
deprive or relieve either Party hereto, of any right, remedy, or obligation
accrued hereunder prior to termination or expiration, and shall not effect any
other rights accrued in any way under separate agreements between the Parties.

(c) The provisions of Articles 6 (with respect to outstanding payment
obligations), 7, and 9, and Sections 2.6, 4.1 and 4.2 (with respect to
deliveries made prior to the date of expiration or termination or thereafter in
accordance with Section 8.4(a) above) 4.3, 5.2, 5.3 (with respect to Net Sales
of QS-21 Vaccines made prior to the date of expiration or termination), 5.4
(with respect to deliveries made prior to the date of expiration or termination
or thereafter in accordance with Section 8.4(a) above), 5.6, 8.1, 8.4, 10.1,
10.5, 10.6 (for so long as payment obligations survive the termination or
expiration of this Agreement), 10.8, 10.11, and 10.12 shall survive expiration
or termination of this Agreement for any reason. In addition, (i) the provisions
of Sections 2.5, 5.3 and Article 6 (with respect to payment obligations under
Section 5.3) shall survive termination of this Agreement for any reason, other
than termination by Antigenics MA for GSK’s material breach, unless Antigenics
MA elects otherwise in the case of such material breach. Furthermore, in the
event this Agreement is terminated by GSK under Section 8.2 for material breach
of Antigenics MA (as agreed to by Antigenics

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

29



--------------------------------------------------------------------------------

Confidential

 

MA or finally resolved in accordance with the Dispute Resolution provisions of
Section 10.1 of this Agreement), and, prior to such termination, Antigenics MA
incorporated a Manufacturing Improvement covered by a Valid Claim (as defined in
the License Agreement) of a patent or patent application of GSK into the
Manufacturing process of QS-21 at the request of GSK that results in a reduction
in the Fully Burdened Costs of greater than [**], then the [**] to [**] by [**]
under Section [**] above shall (a) [**] be [**] a [**] at a [**], and the
Parties shall [**] a [**] as [**] for [**] (which [**] shall [**] a [**] of the
[**] in the [**], and (b) [**] with respect to [**] not [**] by a [**].

9. Confidentiality.

9.1 “Confidential Information” shall mean any technical, scientific or business
information furnished by or on behalf of one Party or its Affiliates (the
“Disclosing Party”) to the other Party or its Affiliates (the “Receiving Party”)
in connection with this Agreement, the License Agreement or the Prior Agreement,
or the activities contemplated hereunder and thereunder, regardless of whether
such information is specifically designated as confidential and regardless of
whether such information is in oral, written, electronic or other form. The
terms of this Agreement shall be considered Confidential Information of both
Parties, subject to the provisions of this Article 9 and Section 10.6.
Confidential Information shall not include information that:

(a) is generally available in the public domain or thereafter becomes available
to the public through no act of the Receiving Party; or

(b) was independently known to the Receiving Party prior to receipt thereof or
was discovered independently by an employee of the Receiving Party who had no
access to the information supplied by or on behalf of the Disclosing Party; or

(c) was made available to the Receiving Party as a matter of lawful right by a
Third Party who had no obligations of confidentiality to the Disclosing Party.

9.2 Obligations. The Receiving Party agrees that it shall not, without the prior
written consent of the Disclosing Party, directly or indirectly:

(a) make any use, including but not limited to any research, commercial or
potentially commercial use thereof, of any portion of the Confidential
Information of the Disclosing Party for purposes other than those set forth in
this Agreement; or

(b) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any person, except that the Receiving Party may disclose or
permit the disclosure of Confidential Information to its Affiliates and
sublicensees and its and their respective directors, officers, employees,
consultants, and advisors, and investors and potential investors in connection
with a general financing transaction, and, (i) in the case of GSK, to Third
Party (ies) (solely for the purpose of [**]) as

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

30



--------------------------------------------------------------------------------

Confidential

 

may be useful or necessary to establish the [**] and (ii) in the case of
Antigenics MA, to Third Party(ies) contract manufacturers as may be useful or
necessary to Manufacture for Antigenics MA as contemplated in this Agreement, in
any case, who have an ethical or fiduciary duty to the Receiving Party or are
otherwise obligated to maintain the confidential nature of such Confidential
Information and who need to know such Confidential Information for the purposes
set forth in this Agreement, or for other legitimate business purposes;

Notwithstanding the above, the Receiving Party may disclose Confidential
Information of the Disclosing Party when required by applicable laws or
government rules or regulations (including without limitation, applicable
securities regulations), provided that to the extent reasonably possible, the
Receiving Party provides reasonable prior written notice of such disclosure to
the Disclosing Party and takes reasonable efforts to avoid and/or minimize the
extent of disclosure.

9.3 Upon expiration or termination of this Agreement and upon request of the
Disclosing Party, all copies of any Disclosing Party’s Confidential Information
(other than the Manufacturing Technology in the case of expiration) shall be
returned to the Disclosing Party, except that each Receiving Party may retain
one (1) copy of the Confidential Information received hereunder in the
possession of its legal counsel, solely for monitoring its obligations under
this Agreement.

9.4 No option, license, or conveyance of such rights, express or implied, is
granted to the Receiving Party in connection with any Confidential Information
disclosed by the Disclosing Party, except for the express licenses granted in
Article 2. If any such rights are to be granted to the Receiving Party, such
grant shall be expressly set forth in a separate written instrument.

10. Miscellaneous.

10.1 Dispute Resolution. Except for the right of any Party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction or other equitable relief to preserve the status quo or prevent
irreparable harm, any dispute, other than disputes regarding the construction,
validity or enforcement of patents, arising between the Parties relating to,
arising out of or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, shall be
resolved as follows:

(a) If the dispute cannot be resolved by the Parties through their duly
authorized representatives (or the Steering Committee, if applicable) within
[**], the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Office of Antigenics, Inc., a Delaware corporation, the parent
corporation of Antigenics MA (or his designee) shall meet in person at a
mutually acceptable time and location or by means of telephone or video
conference within [**] of the matter being referred to them.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

31



--------------------------------------------------------------------------------

Confidential

 

(b) If the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Officer of Antigenics, Inc. (or his designee) fail to first meet
within [**] of the matter being referred to them, or if the dispute can not be
resolved by the Chief Executive Officer of GSK (or his designee) and the Chief
Executive Officer of Antigenics, Inc. (or his designee) within [**] of the
matter being referred to them, then either Party may bring such matter in a
federal or state court in the State of Delaware to whose exclusive jurisdiction
both Parties hereto consent.

(c) Notwithstanding the foregoing, in the event there is a disagreement between
the Parties as to whether [**] under applicable [**] and [**] from [**] or other
[**], such dispute shall be resolved by an independent panel of experts (the
“[**] Panel”). The [**] Panel shall be composed of one (1) member if the Parties
can agree on the sole member within [**]. Otherwise, it shall be composed of one
(1) member appointed by Antigenics MA, one (1) member appointed by GSK and a
third member appointed by the agreement of first two (2) members. In order to be
eligible for appointment to the [**] Panel, a person must be independent in all
respects from both Antigenics MA and GSK and have the [**]. The Parties shall
identify their respective appointees within [**] following notice by one Party
to the other of a [**] dispute. The first two (2) members so appointed will have
an additional [**] to choose the third member. Antigenics MA and GSK shall share
equally any cost involved in the engagement and services of such third member.
The Quality Panel shall determine whether, in light of all circumstances,
including without limitation, [**], the [**] the above referred [**].
Notwithstanding the foregoing, the Parties may, by agreement, identify a more
specific or relevant [**] for the [**] Panel to consider in resolving a
particular dispute. The [**] Panel shall make its determination as soon as
reasonably possible, but no later than [**] after referral of the dispute to the
[**] Panel by the Parties. Decisions of the [**] Panel shall be made by [**]
vote of the members and shall be announced, with such reasoning as the [**]
Panel, in its sole discretion, shall determine to be appropriate, in a document
delivered on the same date to both Parties.

10.2 No Partnership. Nothing in this Agreement is intended or shall be deemed to
constitute a partnership, distributorship, agency, employer-employee or joint
venture relationship between the Parties. No Party shall incur any debts or make
any commitments for the other, except to the extent, if at all, specifically
provided herein.

10.3 Assignments. This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that, GSK may,
without such consent, assign this Agreement and any of its right or obligations
hereunder to its Affiliates or in connection with the transfer or sale of all or
substantially all of the portion of its business to which this Agreement
relates, or in the event of its merger or consolidation or reorganization or
change in control; provided, further, that the assigning Party shall deliver
written notice of any such permitted assignment to the other

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

32



--------------------------------------------------------------------------------

Confidential

 

Party. This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any attempted assignment not in accordance with this Section 10.3
shall be void.

10.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

10.5 No Name or Trademark Rights. Except as otherwise expressly provided herein,
or expressly set forth in the License Agreement, no right, express or implied,
is granted by this Agreement to use in any manner the names “Antigenics Inc.,”
“GlaxoSmithkline plc.” or any contraction thereof or any other trade name or
trademark of Antigenics MA or GSK in connection with the performance of this
Agreement. In addition, GSK agrees not use or apply for registration of any
trademarks, tradedresses or tradenames pertaining to QS-21 (as opposed to
trademarks pertaining to QS-21 Vaccines) in the Territory without Antigenics
MA’s prior consent, which consent shall not be unreasonably withheld where the
use of such trademarks, tradedresses or tradenames is required by applicable
laws or regulations, provided that such use by GSK is consistent with both
Party’s internal trademark policies.

10.6 Public Announcements. Press releases and public announcements regarding the
subject matter of this Agreement shall be made in accordance with the provisions
of [**].

10.7 Force Majeure. If any default or delay occurs which prevents or materially
impairs a Party’s performance and is due to a cause beyond the Party’s
reasonable control, including but not limited to any act of god, flood, fire,
explosion, earthquake, casualty, accident, war, revolution, terrorist acts,
civil commotion, blockade or embargo, injunction, law, proclamation, order,
regulation or governmental demand, or acts, omissions or delays in acting by any
Regulatory Authority, the affected Party promptly shall notify the other Party
in writing of such cause and shall exercise diligent efforts to resume
performance under this Agreement as soon as possible. Neither Party shall be
liable to the other Party for any loss or damage due to such cause. Neither
Party may terminate this Agreement because of such default or delay, unless such
event continues unabated for a period of six (6) months, in which case the Party
disadvantaged by such default or delay may, at its option, terminate this
Agreement upon written notice to the other Party.

10.8 Entire Agreement of the Parties, Amendments. This Agreement, including the
Exhibits attached hereto which are incorporated herein, and the License
Agreement, Quality Agreement, and Manufacturing Technology Transfer Plan,
constitute and contain the entire understanding and agreement of the Parties and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether verbal or written, between the Parties
respecting the subject matter hereof and thereof, including without limitation,
the Prior Agreement. In the event of any inconsistency between this

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

33



--------------------------------------------------------------------------------

Confidential

 

Agreement and the Quality Agreement or the Manufacturing Technology Transfer
Plan, the provisions of the Quality Agreement or the Manufacturing Technology
Transfer Plan shall prevail. In addition and for the avoidance of doubt, the
Parties hereby agree that the Prior Agreement is terminated and fully superseded
by this Agreement and the License Agreement as of the Effective Date of this
Agreement. Notwithstanding any provision to the contrary in the Prior Agreement,
no provision contained in that agreement shall survive termination thereof.
Notwithstanding the foregoing, each Party hereby agrees that all actions, suits,
damages, or claims which either of them may have against the other arising under
the terms of the Prior Agreement, by reason of any breach of the Prior Agreement
arising out of any act or failure to act prior to the Effective Date of this
Agreement, is waived or released hereby. No other waiver, modification or
amendment of any provision of this Agreement shall be valid or effective unless
made in writing and signed by a duly authorized officer of each of the Parties.
The foregoing provisions of this Section 10.8 is subject to, and in no way
diminishes, the rights of the Parties under Section [**] of the [**] with
respect to the [**] (as defined in the [**]).

10.9 Severability. If any provision of this Agreement, or part thereof, is found
by a proper authority to be unenforceable, that provision, or part thereof,
shall be stricken and the remainder of this Agreement will continue in full
force and effect; provided, however, that the Parties shall renegotiate an
acceptable replacement provision so as to accomplish, as nearly as possible, the
original intent of the Parties.

10.10 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

10.11 Applicable Law; Governing Language. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of laws principles. This Agreement has been prepared in the English
language and the English language shall control its interpretation. All
consents, notices, reports and other written documents to be delivered or
provided by a Party under this Agreement shall be in the English language, and
in the event of any conflict between the provisions of any document and the
English language translation thereof, the terms of the English language
translation shall control.

10.12 Notices and Deliveries. Any notice or other communication required or
permitted hereunder shall be in writing and shall be deemed given (a) when
delivered personally, (b) three (3) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(c) one (1) day after deposit with a commercial express courier specifying next
day delivery, with written verification or receipt, as follows:

 

If to Antigenics MA, to:    Antigenics Inc.    3 Forbes Road    Lexington MA
02421 U.S.A.    Attention: Vice President, Business Development

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

34



--------------------------------------------------------------------------------

Confidential

 

with copy to:    Antigenics Inc.    3 Forbes Road    Lexington MA 02421 U.S.A.
   Attention: Legal Department If to GSK, to:    GlaxoSmithKline Biologicals SA
   89 rue de l’Institut    B-1330 Rixensart, BELGIUM    Attention: President and
General Manager with a copy to:    GlaxoSmithKline Biologicals SA    89 rue de
l’Institut    B-1330 Rixensart, BELGIUM    Attention: Legal Department

However, all invoices shall be sent by Antigenics MA to GSK’s Licensing Manager,
Account Department, GlaxoSmithKline Biologicals SA, 89 rue de l’Institut, B-1330
Rixensart, Belgium or at such other address GSK may later designate in writing.

10.13 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.14 [**]. During the term of [**] under [**], [**] shall [**] and [**] to [**]
to a [**] identified on Exhibit E (an “[**]”), the [**] to [**] its [**]
(outside the scope of the [**]), without [**] with [**]. Upon request [**]
following [**] of such [**], the [**] the [**] and [**] under which [**] would
[**], which, upon [**], shall [**] the [**] of the [**] and [**] of [**] to [**]
for [**]. In the event that the [**] have [**] such [**] and [**] within [**]
after the [**] pursuant to which [**] would [**] shall be [**] or otherwise [**]
to [**] the [**] to [**] the [**], without [**], and [**] any [**] that [**]. It
is understood that [**] only [**] hereunder [**] in such [**] with the [**], and
that [**] is not [**] to [**] any [**] if [**]. Notwithstanding the foregoing,
in no event shall the provisions of this Section apply with respect to (i) any
[**] relating to [**] or [**] of [**] or [**] or [**] of the [**] of [**] or
[**], or (ii)

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

35



--------------------------------------------------------------------------------

Confidential

 

any [**]with any [**] other than with the [**].

The remainder of this page is intentionally left blank.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

36



--------------------------------------------------------------------------------

Confidential

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective corporate officers, duly authorized as of the day and year
first above written.

Antigenics Inc., a Massachusetts corporation and wholly owned subsidiary of
Antigenics Inc., a Delaware corporation

 

By:   /s/ P. Thornton Name:   Peter Thornton Title:   Chief Financial Officer
GlaxoSmithKline Biologicals SA By:   /s/ Jean Stephenne Name:   Jean Stephenne
Title:   President, General Manager

 

37



--------------------------------------------------------------------------------

Confidential

 

Exhibit A

Specifications

[**] Specifications

QS-21 shall be produced and released according to Manufacturing methods and
applicable [**].

The release criteria and specifications are set in the Quality Agreement.

[**] Specifications

QS-21 shall be produced and released in [**], in accordance with [**] methods of
Manufacturing [**].

The release criteria and specifications are set in the current Quality
Agreement.

The Parties agree that the [**] Specifications shall apply to Antigenics MA’s
supply obligations hereunder until such time as the Parties agree that the [**]
Specifications apply in accordance with the Manufacturing Technology Transfer
Plan.

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit B

GSK’s QS-21 Forecasts

Q2 2006: [**]

Q3 2006: [**]

Q4 2006: [**]

Q1 2007: [**]

Q2 2007: [**]

Q3 2007: [**]

Q4 2007: [**]

2008: [**] per [**] ([**] per year)

2009: [**] per [**] ([**] per year)

2010: [**] per [**] ([**] per year)

2011: [**] per [**] ([**] per year)

2012-2014: [**] per [**] ([**] per year)

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit B-1

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit C

Manufacturing Capacity

 

Quarter/year

   [**]   Antigenics MA

Q3/2006

  

[**]  

  [**]

Q4/2006

   [**]     [**]

Q1/2007

  

[**] a

  [**]

Q2/2007

   [**] b   [**]

Q3/2007

   [**]b   [**]

Q4/2007

  

[**]b*

  [**]

Q1/2008

   [**]b*   [**]

Q2/2008

   [**]b*     [**] c
[**]

 

a [**] can be [**] to [**] with an [**] and [**] from [**] of the [**].

 

b [**] can be [**] from [**] to [**] with an [**] and [**] from [**] of the
[**].

 

* [**] with [**] to [**].

 

c [**] can be [**] with an [**] and [**] from [**] of the [**].

For deliveries to be made from the last week of [**] onwards, the Manufacturing
Capacity can be increased to [**], with [**] and [**] from [**]. In addition,
for deliveries to be made from the last week of [**] onwards, Manufacturing
Capacity can be increased either (A) to [**] with an [**] and [**] from [**], or
(B) to [**] with an [**] and [**], in each case, provided that in no event shall
GSK’s requests for QS-21 [**].

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit D

Estimated Fully Burdened Costs per MG – QS-21 – May 2005:

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

i



--------------------------------------------------------------------------------

Confidential

 

Exhibit E

[**]

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

ii